DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of the response filed on December 29, 2021, which has been entered in the file. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 9, 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inoue et al. (JP 2005051329, cited by the applicant).
Re claim 1:	Inoue teaches an antenna module comprising at least one radiating element (14); a ground electrode (11); and a dielectric layer (12) provided between the at least one radiating element and the ground electrode, wherein the at least one 
Re claim 2:	A thickness of the dielectric layer in a normal line direction in the second portion is thinner than a thickness of the dielectric layer in the normal line direction in the first portion (fig. 1).  
Re claim 9:	Wherein an upper surface of the second portion is continuously connected with a lower boundary of the space provided in the dielectric layer (fig. 1).  
Re claim 11:	Wherein, when the dielectric layer is seen in a plan view, an entirety of the at least one radiating element overlaps the space (fig. 1).   
	Re claim 12:	Wherein one end portion of the dielectric layer in the first portion is bent to face the ground electrode, and another end portion of the dielectric layer in the second portion does not face the ground electrode, and a thickness of the dielectric layer in a normal line direction in the second portion is thinner than a thickness of the dielectric layer in the normal line direction in the first portion (fig. 1).  
Re claim 13:	Wherein the dielectric layer bends in a direction orthogonal to an extending direction of the dielectric layer from the first portion to the second portion .  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-8, 10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue in view of Mizunuma et al. (US 2017/0222316, cited by the applicant).
Re claims 3-5, 15:	The teachings of Inoue have been discussed above.
Although, Inoue teaches the antenna module, he fairly suggest that the antenna module comprising a feeding circuit.
However, Mizunuma teaches a wireless communication module comprising an antenna (12) mounted on the dielectric substrate (19) and a feeder (14) in provided in the dielectric substrate (see fig. 1A, paragraphs 0037, 0063)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Mizunuma to the teaching of Inoue in order to transmit/receive information using the antenna therewith.

However, Inoue teaches the antenna module, he fairly suggest that the antenna module comprising a feeding circuit.
Mizunuma teaches a wireless communication module comprising an antenna (12) mounted on the dielectric substrate (19) and a feeder (14) in provided in the dielectric substrate (see fig. 1A, paragraphs 0037, 0063)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Mizunuma to the teaching of Inoue in order to transmit/receive information using the antenna therewith.
Although, Inoue as modified by Mizunuma fairly suggest that the thickness of the third portion is thicker than the second portion, it would have been an obvious design variation well within the ordinary skill in the art failing to provide any unexpected results for choosing the different thickness for dielectric layer, and therefore an obvious expedient.
Re claims 7 and 8:	The teachings of Inoue have been discussed above.
Although, Inoue teaches the antenna module comprising an antenna element (14), he fails to particularly teach the more than one radiating elements are disposed.
However, it would have been an obvious design variation well within the ordinary skill in the art failing to provide any unexpected results for choosing the number of 
Re claim 10:	Wherein the ground electrode (11) is provided under a lower boundary of the space (13)(fig. 1 of Inoue).  

Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue in view of Lasiter et al. (US 2019/0067219).
The teachings of Inoue have been discussed above.
Although, Inoue teaches the antenna module, he fairly suggests that the communication device equipped with the antenna module.
Lasiter teaches an antenna-on-package (300) serving as the communication device having a housing as shown in figure 3, wherein the housing comprising resins for receiving antenna traces (382) (see fig. 3; paragraphs 0052-0054).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Lasiter to the teachings of Inoue in order to transmit/receive information using the antenna therewith.

Claims 17-20 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Inoue as modified by Mizunuma as applied to claims 1 and 3-6 above, and further in view of Lasiter.
The teachings of Inoue/Mizunuma have been discussed above.

Lasiter teaches an antenna-on-package (300) serving as the communication device having a housing as shown in figure 3, wherein the housing comprising resins for receiving antenna traces (382) (see fig. 3; paragraphs 0052-0054).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Lasiter to the teachings of Inoue/Mizunuma in order to transmit/receive information using the antenna therewith.

Response to Arguments
Applicant's arguments filed December 29, 2021 have been fully considered but they are not persuasive.
In response to the applicant’s argument that “…Inoue Figs. 1-3 discloses that its patch (14) is disposed in both first and second portions of the dielectric substrate (12), not that “the at least one radiating element is not disposed in the second portion”…” (see page 7, line 17+). The examiner respectfully disagrees with the applicant wherein only a right vertical portion of the dielectric layer is considering/serving as a second portion of the dielectric layer, which the radiating element (14) is not disposed on the second portion of the dielectric layer (see figures below). Therefore, the teachings of Inoue still meet the claimed invention as discussed above. 


    PNG
    media_image1.png
    543
    589
    media_image1.png
    Greyscale


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG H LEE whose telephone number is (571)272-2401. The examiner can normally be reached 7-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEUNG H LEE/Primary Examiner, Art Unit 2887